DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (Science and Technology of Advanced Materials, May 27, 2014, vol. 15, No. 3, pp. 1-10).

Regarding Claim 4, Takahashi a series of thermally activated delayed fluorescence (TADF) emitters which are used in green emitting devices (abstract). TADF emitter is composed of a donor-acceptor structure (abstract). The TADF emitters are synthesized by steps comprising mixing phenoxazine (donor, 16mmol), 1,4-diazatriphenylene (acceptor, 5.2 mmol),  and (t-Bu)3/K2CO3 (catalyst). After adding toluene (BP 110.6o C), the reaction solution was heated at reflux for 15h. After cooling, the reaction was quenched by adding MeOH (150 mL).  The resulting precipitate was collected by ﬁltration. The product was washed successively with hot MeOH (20 mL) and acetone (20mL).  After ﬁltration, the solid product was dried under vacuum to . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0087218).

Regarding Claims 1 and 6, Kim teaches a dopant may include a delayed fluorescence emitting material. A triplet energy of the first host, E.sub.H1(T1), and a triplet energy of the second host, E.sub.H2(T1), may each be equal to or greater than a triplet energy of the dopant, E.sub.D(T1). In some embodiments, the triplet energy of the first host, E.sub.H1(T1), is in a range of about 2.6 eV to about 3.1 eV (paragraph 13).
The office interprets the above to mean that the dopant is a delayed fluorescence emitting material with triplet energy range of about 2.6 eV to about 3.1 eV.

    PNG
    media_image1.png
    51
    237
    media_image1.png
    Greyscale
wherein EDG = electron donating group and EWG = electron withdrawing group. The 
    PNG
    media_image1.png
    51
    237
    media_image1.png
    Greyscale
delayed fluorescence emitting material can be represented by the following C4 (page 4):

    PNG
    media_image2.png
    170
    477
    media_image2.png
    Greyscale
 
C4 shows a fluorine containing planar electron acceptor material meeting the structural limitations of claim 1. 
Another type of material is shown below C3 (page 3):

    PNG
    media_image3.png
    239
    439
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    324
    479
    media_image4.png
    Greyscale

The office notes that the finite list of EWG. Said groups are viewed as functionally equivalent and readily exchangeable. As such another variant of 
    PNG
    media_image1.png
    51
    237
    media_image1.png
    Greyscale
can be shown be simply replacing the above CN group with F or CF3. The resulting obvious variant also reads on the structural limitations of claim 1. 
 How the delayed fluorescence emitting material is made is viewed as a product be process limitation which will not be treated.
The triplet energy of the delayed fluorescence emitting material taught by Kim is not exactly the same as claimed by applicant but does show and overlapping range, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from the dopants taught by Kim which would have included dopants having triplet energies in the overlapping ranges which reads on the instant limitations, absent unexpected results (per claim 1).	

Regarding Claim 6, Kim teaches that the OLED includes a delayed fluorescence emitting material is based on 
    PNG
    media_image1.png
    51
    237
    media_image1.png
    Greyscale
, as discussed above. The office notes that the material is based on a donor, acceptor, and optional spacer.
Kim teaches the delayed fluorescence emitting material can be synthesized using any suitable organic synthesizing method known to those of ordinary skill in the art.
	The office takes that position that based on the number of functional groups present in the donor and the acceptor (assuming one functional group each) a synthetic chemist would set up a molar ratio of 1:1 design reaction scheme to from a delayed fluorescence emitting material product as taught above, absent unexpected result (per claim 6).

Regarding Claim 10, Kim teaches an OLED: an organic light-emitting device 10 may include a substrate 11, a first electrode 13, an organic layer 15, and a second electrode 17, stacked upon one another in the stated order (paragraph 60).
The organic layer 15 may include a hole transport region, an emission layer, and an electron transport region (paragraph 64). 
The hole transport region may include at least one selected from a hole injection layer, a hole transport layer, and an electron blocking layer. The electron transport region may include at least one selected from an electron injection layer, an electron transport layer, and a hole blocking layer (paragraph 65).

The dopant is a delayed fluorescence emitting material (abstract). The dopant is incorporated into an OLED comprising a green emission layer (paragraph 108) (per claim 10).

Allowable Subject Matter
Claims 2-3, 5, 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
The structural requirements (per claims 2-3, 5, 7) 
The extraction steps (per claims 8-9)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786